Fourth Court of Appeals
                                San Antonio, Texas
                                       July 27, 2022

                                   No. 04-22-00033-CV

                                    Frederick BEEBE,
                                        Appellant

                                             v.

             CITY OF SAN ANTONIO, by and through its agent, CPS Energy,
                                  Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI19603
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
       The Appellant’s Second Unopposed Motion to Extend Time to File Brief is GRANTED.
The appellant’s brief is due on August 4, 2022.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court